DETAILED ACTION
1.	This communication is in response to the Amendments and Arguments (RCE) filed on 6/13/2022. Claims 1-20 are pending and have been examined.
Response to Amendments and Arguments
2.	Applicant's arguments with respect to claim rejections under 35 U.S.C. 103 have been fully considered, but they are not persuasive. In particular, the applicant argues that the references do not teach most of the limitations of the amended independent claims. In response, the examiner respectfully disagrees. For such comprehensive arguments, the applicant is referred to the detailed rationale for the rejections stated in the 35 USC 103 section.
Note that “a plurality of different noise-cancelling algorithms” is subject to the broadest interpretation including noise cancelling for different noise levels, which JUVONEN reference clearly teaches. The applicant is suggested to make the limitation “a plurality of different noise-cancelling algorithms” more specific to be different from the reference,  
Claim Rejections - 35 USC § 103
3.	Claims 1-2, 4, 7-8, 12, 14-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Juvonen (US 20100172510; hereinafter JUVONEN) in view of Elko, et al. (US 20090175466; hereinafter ELKO) and further in view of Cope, et al. (US 6529866; hereinafter COPE).
As per claim 1, JUVONEN (Title: Adaptive noise cancelling) discloses “[ A voice-controlled headset, comprising: a wearable portion; at least one microphone coupled to the wearable portion ]; and at least one processor (JUVONEN , [0023], processor) coupled to the wearable portion and configured during operation to: 
[ detect a voice command in an audio input that cannot be interpreted ];   
identify an ambient noise present in an audio input (JUVONEN, [0029], While riding in the vehicle, ambient sounds such as an acceleration of the vehicle, or a change of pavement type that the vehicle is on, for example, may be heard throughout the vehicle interior <where acceleration and pavement sound read on noise/sound characteristics>), 
dynamically select a noise-cancelling algorithm from a plurality of different noise-cancelling algorithms stored in memory and suited for different noise-cancelling situations based on at least one sound characteristic of the ambient noise (JUVONEN, [0029], The noise cancelling system 100 is configured to use information (or signals) from the positioning interface 106 to determine these changes based on the location of the vehicle .. For example, the GPS navigation system 106 may determine a change in the speed (or acceleration) of the vehicle. The acceleration of the vehicle would provide increased ambient noise 50 (which may be perceived within the vehicle interior; [0031], The waveforms 54 provided by the noise cancelling system .. may be stored as a noise profile in a memory of the device (or in a memory of the noise cancelling system) .. the device 10 may comprise various noise profiles in the memory of the device. Each noise profile may be specific to a vehicle, environment, location, and/or position. For example, one noise profile may correspond to the acceleration scenario .. another noise profile may correspond to a ‘constant highway/freeway speed’ scenario. Additionally, the noise profiles (which may be route-specific sound histograms) may be provided for corresponding to typical sound patterns of the type of vehicle used during the route),
optimize the audio input using the dynamically selected noise-cancelling algorithm (JUVONEN, [0002], ambient noise cancelling and, more particularly, to adaptive/active noise cancelling of ambient noise <read on ‘optimize the audio input’>; [0029], This acceleration information (provided by the GPS system 106) would allow the noise cancelling system 100 to provide a noise cancelling output 52 at the audio interface 102 to cancel at least a part of the ambient (acceleration) noise 50),
 interpret the voice command in the optimized audio input, and navigate electronic content stored in the memory using the interpreted voice command (JUVONEN, [0029], This acceleration information (provided by the GPS system 106) would allow the noise cancelling system 100 to provide a noise cancelling output <read on using the noise-cancelled voice command to perform ant action, where ‘navigate electronic content’ can be broadly interpreted>).”
JUVONEN does not explicitly disclose “A voice-controlled headset, comprising: a wearable portion; at least one microphone coupled to the wearable portion ..” However, the feature is well known in the art, as evidenced by ELKO (Title: Noise-reducing directional microphone array).
In the same field of endeavor, ELKO discloses: [Abstract] “a directional microphone array having (at least) two microphones generates forward and backward cardioid signals from two (e.g., omnidirectional) microphone signals” and [0093] “For a headset application <read on voice control>, where the array is pointed in the direction of the headset wearer's mouth, a nearfield source is detected by comparing the power differences between forward-facing and rearward-facing synthesized cardioid microphone patterns. Note that these cardioid microphone patterns can be realized as general forward and rearward beampatterns not necessarily having a null along the microphone axis. These beampatterns can be variable so as to minimize the headset wearer's nearfield speech in the rearward-facing synthesized beamformer.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of ELKO in the system taught by JUVONEN, for headset realization of noise cancelling voice interface.
JUVONEN in view of ELKO does not explicitly disclose “detect a voice command in an audio input that cannot be interpreted ..” However, the feature is well known in the art, as evidenced by COPE (Title: Speech recognition system and associated methods).
In the same field of endeavor, COPE discloses: [Detailed Description, The Holistic System, Para 2] “In these tests the input speech signal was saturated with 12 dB of added noise, thus becoming unrecognizable (21% recognition accuracy) on the control system, but when the input data were threshold filtered and correspondingly modified models were incorporated into the system, the accuracy improved to 74%.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of COPE in the system taught by JUVONEN and ELKO, for detecting unrecognizable/uninterpretable voice command due to background noise corruption.
As per Claim 2 (dependent on claim 1), JUVONEN in view of ELKO and COPE further discloses “wherein the audio input includes a speech signal, and wherein optimizing the audio input comprises cancelling, at least partially, the ambient noise from the audio input to increase a clarity of the speech signal (ELKO, [0003], reducing wind-induced noise in microphone systems, such as those in hearing aids and mobile communication devices <read on increasing clarity of speech>, such as laptop computers and cell phones).”
As per Claim 4 (dependent on claim 1), JUVONEN in view of ELKO and COPE further discloses “wherein the at least one processor is further configured during operation to control functionality of the voice-controlled headset in response to voice commands detected in the audio input (ELKO, [0093], For a headset application, where the array is pointed in the direction of the headset wearer's mouth .. These beampatterns can be variable so as to minimize the headset wearer's nearfield speech <read on voice commands which can be broadly interpreted> in the rearward-facing synthesized beamformer).”  
As per Claim 7 (dependent on claim 1), JUVONEN in view of ELKO and COPE further discloses “wherein the at least one processor is further configured during operation to select a different noise-cancelling algorithm from the plurality of different noise-cancelling algorithms stored in the memory in response to a different sound characteristic of the ambient noise being detected (JUVONEN, [0029], While riding in the vehicle, ambient sounds such as an acceleration of the vehicle, or a change of pavement type that the vehicle is on, for example, may be heard throughout the vehicle interior <where acceleration and pavement sound read on different sound characteristics>; [0002], adaptive/active noise cancelling of ambient noise [0029], The noise cancelling system 100 is configured to use information (or signals) from the positioning interface 106 to determine these changes based on the location of the vehicle; [0031], The waveforms 54 provided by the noise cancelling system .. may be stored as a noise profile in a memory of the device (or in a memory of the noise cancelling system) .. the device 10 may comprise various noise profiles in the memory of the device. Each noise profile may be specific to a vehicle, environment, location, and/or position. For example, one noise profile may correspond to the acceleration scenario .. another noise profile may correspond to a ‘constant highway/freeway speed’ scenario. Additionally, the noise profiles (which may be route-specific sound histograms) may be provided for corresponding to typical sound patterns of the type of vehicle used during the route).”   
As per Claim 8 (dependent on claim 1), JUVONEN in view of ELKO and COPE further discloses “wherein the at least one sound characteristic comprises a sensed energy level (JUVONEN, [0029], the GPS navigation system 106 may determine a change in the speed (or acceleration) of the vehicle. The acceleration of the vehicle would provide increased ambient noise 50).”  
Claim 19 (similar in scope to claim 1) is rejected under the same rationale as applied above for claim 1. 
As per Claim 20 (dependent on claim 19), JUVONEN in view of ELKO and COPE further discloses “wherein the electronic content comprises electronic documentation (COPE, [Abstract], converting a sound signal containing a speech component and a noise component into recognizable language .. Finally, a text stream representative of the determination is output, which enables a user not only to hear what may be a noisy voice message, but also to read the filtered message in some form, such as printed text or on a display screen <where the transcribed text can be used to perform any action such as for navigating/searching an electronic document>).”
4.	Claims 3, 5-6, 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over JUVONEN in view of ELKO and COPE, and further in view of Pocino, et al. (US 20030138119; hereinafter POCINO).
As per Claim 3 (dependent on claim 1), JUVONEN in view of ELKO and COPE further discloses “wherein the at least one microphone comprises a plurality of microphones, wherein the plurality of microphones are arranged about the wearable portion to form an array, and wherein [ the plurality of microphones are configured to be separately activated and deactivated ] (ELKO, [Abstract], a directional microphone array; [0102], Audio system 1500 is a two-element microphone array that combines adaptive beamforming with wind-noise suppression to reduce wind noise induced into the microphone output signals).”
JUVONEN in view of ELKO and COPE does not explicitly disclose “the plurality of microphones are configured to be separately activated and deactivated ..” However, the feature is taught by POCINO (Title: Digital linking of multiple microphone systems).
In the same field of endeavor, POCINO discloses: [0005] “In audio conferencing systems where more than one microphone is used, auto-mixing helps to enhance overall system sound quality by selectively turning on (opening) the microphones that contains strong signal activities (e.g., speech, music, etc.) and turning off (closing) those microphones that contain relatively insignificant signal activities (e.g., background noise, etc.)” and [0015] “a method of managing microphone signals. The method comprises comparing levels of a plurality of microphone signals, where each microphone signal corresponding to a microphone, to a threshold noise floor level. Then, microphones are turned off for which a level of a respective microphone signal is less than a threshold noise floor level. Subsequently, a primary microphone is determined based on a long term histogram. Finally, using a short term histogram, zero or more secondary microphones are identified.” The citation teaches a ready mechanism to deactivate any microphones based on any defined condition.
POCINO also discloses: [0040] “each microphone channel is analyzed and noise activity is evaluated based on thresholding techniques .. Activity measurements are taken which may include a speech level, a noise level, or other measurement related to the sound activity of a microphone. A gating process is employed to choose a best microphone out of a set of microphones that are eligible for activation.” The citation teaches a ready mechanism to activate any microphones based on any defined condition.
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of POCINO in the system taught by JUVONEN in view of ELKO and COPE, for controlling microphone activation and de-activation.
As per Claim 5 (dependent on claim 3), JUVONEN in view of ELKO, COPE and POCINO further discloses “wherein the at least one processor is further configured during operation to: 
select one or more microphones of the plurality of microphones that is/are detecting a highest sound level of the ambient noise compared to the remaining microphones, and subsequently, deactivate the remaining microphones (POCINO, [0005, In audio conferencing systems where more than one microphone is used, auto-mixing helps to enhance overall system sound quality by selectively turning on (opening) the microphones that contains strong signal activities (e.g., speech, music, etc.) and turning off (closing) those microphones that contain relatively insignificant signal activities (e.g., background noise, etc.); [0015], a method of managing microphone signals. The method comprises comparing levels of a plurality of microphone signals, where each microphone signal corresponding to a microphone, to a threshold noise floor level. Then, microphones are turned off for which a level of a respective microphone signal is less than a threshold noise floor level. Subsequently, a primary microphone is determined based on a long term histogram. Finally, using a short term histogram, zero or more secondary microphones are identified <read on a ready mechanism to measure noise level and to deactivate any microphones based on any defined condition>; [0040], each microphone channel is analyzed and noise activity is evaluated based on thresholding techniques .. Activity measurements are taken which may include a speech level, a noise level, or other measurement related to the sound activity of a microphone. A gating process is employed to choose a best microphone out of a set of microphones that are eligible for activation).” 
As per Claim 6 (dependent on claim 5), JUVONEN in view of ELKO, COPE and POCINO further discloses “wherein the at least one processor is further configured during operation to reactivate the remaining microphones (see Claim 5 rejections).”  
 As per Claim 9 (dependent on claim 3), JUVONEN in view of ELKO, COPE and POCINO further discloses “wherein the at least one processor is further configured during operation to power on and off different microphones of the plurality of microphones in order to facilitate detection of the ambient noise (see Claim 5 rejections).”  
Claims 10-18 (similar in scope to claims 1-9) are rejected under the same rationale as applied above for claims 1-9.  
Conclusion 
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	6/15/2022

Primary Examiner, Art Unit 2659